                                          Case 4:20-cv-06630-YGR Document 15 Filed 02/24/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LAMAR HENDRIX CAUSEY,                              Case No. 20-cv-06630-RMI
                                                          Petitioner,
                                   8
                                                                                            ORDER DIRECTING CLERK TO
                                                 v.                                         REASSIGN CASE
                                   9

                                  10     ALAMEDA COUNTY SUPERIOR
                                         COURT,
                                  11                      Respondent.
                                  12
Northern District of California
 United States District Court




                                  13          All named parties, including unserved defendants, must consent before a magistrate judge

                                  14   has jurisdiction under 28 U.S.C. § 636(c)(1) to hear and decide a case. See Williams v. King, 875

                                  15   F.3d 500, 503 (9th Cir. 2017) (magistrate judge lacked jurisdiction to dismiss case on initial

                                  16   review because unserved defendants had not consented to proceed before magistrate judge). It

                                  17   appears that this case requires a decision dispositive of one or more defendants or claims at this

                                  18   time because Petitioner has not shown the sort of extraordinary circumstances described in

                                  19   Younger v. Harris, 401 U.S. 37, 43-54 (1971), and consent of all parties has not been obtained.

                                  20   Accordingly, the Clerk of Court shall reassign this case to a district judge pursuant to the court’s

                                  21   assignment plan.

                                  22          IT IS SO ORDERED.

                                  23   Dated: February 24, 2021

                                  24

                                  25
                                                                                                     ROBERT M. ILLMAN
                                  26                                                                 United States Magistrate Judge
                                  27
                                  28
